Citation Nr: 1644746	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite.

2.  Entitlement to service connection for residuals of frostbite.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Attorney Jan Dils



WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from December 1950 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.  Virtual VA contains additional VA treatment records but otherwise contains documents irrelevant to the claims on appeal or duplicative of what is in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim to reopen is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed August 1960 and April 2003 rating decisions denied service connection for residuals of frostbite.  The Veteran did not submit new and material evidence within one year of either rating decision.

2.  Evidence received since the April 2003 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for residuals of frostbite.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service connection for residuals of frostbite, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim seeking entitlement to service connection for residuals of frostbite is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

In an August 1960 rating decision, the RO denied the Veteran's claim for service connection for frostbite, finding that there was no evidence of in-service history of or treatment for frostbite.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

Subsequently, in April 2003, the RO again denied the Veteran's claim seeking service connection for residuals of frostbite, finding that there was no evidence of a current diagnosis.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The evidence of record at the time of the April 2003 rating decision includes the Veteran's service treatment records, VA treatment records, and VA examinations.  The VA treatment records did not show treatment for residuals of frostbite.  A February 2003 VA examination noted intact sensation and no signs of frostbite injury to the feet or ankle.  

The evidence received since the April 2003 rating decision includes a September 2012 VA emergency room record which notes an impression of foot pain/neuropathy which could be secondary to prior frostbite or possibly diabetes mellitus.  The evidence also includes the Veteran's July 2016 hearing testimony, wherein he reported being hospitalized for frostbite for several weeks in service, as well as within six months of his discharge.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim - the presence of a current disability, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of frostbite is reopened.


ORDER

New and material evidence having been received, the claim for service connection for residuals of frostbite is reopened, and to this extent only, the appeal is granted.



REMAND

Regarding each claim on appeal, remand is required to obtain outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran testified in July 2016 that he received VA outpatient treatment in New York for frostbite beginning in about 1955.  Thereafter, he received additional VA treatment in Providence, Rhode Island.  See July 2016 hearing testimony.  It appears that records may still be outstanding in this case.  Therefore, remand is required to obtain the outstanding records.

Regarding the claim for residuals of frostbite, remand is required to obtain relevant service treatment records and to obtain a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Additionally, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has residuals of frostbite related to his military service, to include his service in Korea.  The Veteran testified in July 2016 that he was hospitalized for several weeks at a mobile Army surgical hospitalunit in Korea.  These records are not in the claims file, and no search has been made for these records.  Furthermore, although a 2003 VA examination was provided, since that time there have been additional diagnoses of record.  Moreover, a 2012 VA record suggests that there could be current disability related to a cold injury.  Accordingly, an additional VA examination is necessary.

Regarding the claim for an increased evaluation for PTSD, remand is required for a current VA examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   The most recent VA examination to determine the degree of severity of the Veteran's service-connected PTSD was in November 2015.  Thereafter, during the July 2016 Board hearing, the Veteran and his wife essentially testified that this disability had gotten worse.  Specifically, they now maintain that the Veteran is experiencing panic attacks and severe depression.  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD. 

As the service connection and increased rating issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, they must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran and his attorney a VCAA notice letter pertaining to the issue of entitlement to service connection for residuals of frostbite. 

2.  Arrange for a search for the Veteran's complete STRs, to include those from any field hospitals in Korea.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records in New York dated in 1955 and all other records in Providence, Rhode Island.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire shall be completed. The examiner must provide an opinion regarding the effect of the Veteran's PTSD on his employment.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed cold injury residuals.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide an opinion regarding whether there are any current disabilities that could be caused or due to a cold injury or frostbite residuals.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disability had is onset in, or is otherwise related to, the Veteran's military service.  The examiner must presume the presence of frostbite and/or a cold injury during service.  The examiner must address the prior VA examinations of record and the 2012 VA record.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


